DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claims 6-8, 11, 13, 17, 23 and 25 under AIA  35 U.S.C. 112, second paragraph as being indefinite is withdrawn in view of the claim amendments in the Response of Feb. 15, 2022.  
The rejection of claims 5-9, 18-21, and 25 under AIA  35 U.S.C. 102 as being anticipated by Lu et al. is withdrawn in view of the claim amendments in the Response of Feb. 15, 2022.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (J of Biotech, 2015).
Zhang et al. teach measuring viable cell density using a biomass capacitance probe and then using a temperature control loop to adjust the growth rate of the cells. (Abstract, p. 29, 1% col., 3" para. — 2% col., 2"4 full para.; pgs. 29-31, “2. Materials and methods”; pg. 38, Fig. 8).  Zhang et al. teach adjusting the temperature in the culture based on a pre-determined growth curve. (pg. 38, Fig. 8).
With respect to claims 15-17, Zhang et al. teach the viable cell density is plotted to a temperature range of 31-37 C (also encompassing 30-40 C), and that the daily fluctuations in temperature is less than about 1C. (pg. 38, Fig. 8).
With respect to claims 18-21, Zhang et al. teaches the cells, mammalian CHO cells, produce IgG, a polypeptide that is an antibody. (p. 39, “4.3 IgG production”).
With respect to claims 23 and 24, Zhang et al. teach the cells are cultured at the pH of 7.0 (pg. 29, “2.2 Set-up and equipment”), which is “about” 7.1, according to the standards recited in para. [0026] of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Biotech & Bioengineer, 2012).

Claims 5-14, 18-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (J of Biotech, 2015) as applied to claims 1, 15-21, 23 and 24 above, and further in view of Lu et al. (Biotech & Bioengineer, 2012).
Zhang et al. does not teach bolus feeds, nor the schedule or volume for bolus feeds.  Zhang does not teach that the culture is inoculated at a density of 6 x105 cells/mL.
Lu et al. teaches methods of controlling cell growth in a bioreactor including measuring the viable cell density using a biomass capacitance probe and adjusting the growth rate of cell using a temperature control loop. (p. 192, para. bridging 1st and 2nd cols; “Materials and Methods: Cell Line and Culture Conditions”).  
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to have modified the process of Zhang et al. to incorporate bolus feed hourly and adjusting the inoculum density because it would have been obvious to combine prior art elements according to known methods to yield predictable results. As Lu et al. teach that these are factors which can be optimized to enhance production value and both Zhang and Lu are interested in increasing yield, it would have been obvious to do so.
With respect to claims 5-9, Lu et al. teach that a bolus feed is added either every 3 days or daily starting at day 3. (pg. 195, Fig. 1),(Daily feeding would be 1/3 of the volume of the 3-day feeding, which was 10% of the initial working volume (therefore, about 3.3% of the initial working volume). (pg. 193, “Fed-Batch Process”; pg. 194, “Results: Baseline Data (Platform Feed Formulation, Various Timing).
With respect to claims 10-14, 26 and 27, Lu et al. explicitly teaches optimization of the feeding for high productivity cell culture based on the cell type cultured and its behavior and type of feed employed. (entire article, pg. 197, Fig. 4, pg. 9, Fig. 6).  It would have been obvious to have extended this optimization to include the claimed bolus feed hourly and inoculated the cells at the claimed density.  Additionally, as both Lu et al. and Zhang et al. teach that temperature is set once changed, it would have been obvious to keep daily oscillations with 2 °C or less, as this is well within the tolerance associated with the bioreactor temperature.
With respect to claims 18-21, Lu et al. teaches CHO cells that produce antibodies. (Abstract).
With respect to claim 25, Lu et al. teaches that 10 x 105 cells/mL are inoculated. (p. 192, “Materials and Methods: Cell Line and Culture Conditions”).

Response to Arguments
Applicant's arguments filed Feb. 15, 2022 have been fully considered but they are not persuasive. 	
Applicants assert that neither Zhang nor Lu teach the limitation of “utilizing a temperature control loop to adjust the growth rate of the cells” where that includes utilizing a pre-determined growth curve and the measurement of the viable cell density to adjust the culture temperature.  More specifically, applicants assert that their specification demonstrates temperature adjustments that are made throughout the culture duration to increase and decrease the growth rate of the cells to precisely control biomass growth.   
This is not found persuasive because Zhang teaches utilizing a pre-determined growth curve, measuring viable cell density (CITE) and adjusting the culture temperature based on this, thereby teaching “utilization” of a temperature control loop.  Applicants’ arguments address limitations that are not in claims.  The claim indicates two steps are performed: (1) a viable cell density is measured and (2) a temperature control loop is “utilized”.  The temperature control loop further “utilizes” a pre-determined growth curve and the viability cell density measurement to adjust the temperature. These claim limitations are met by Zhang because (1) they measure viable cell density and (2) have a pre-determined growth curve (Fig. 8) which can be “utilized” to determine when viable cell density is at a point where the temperature is lowered.  While applicants’ disclosure encompasses more, the claimed invention does not require active steps that produce the results of, for example, Example 1.  Such a claim would likely require multiple measurements, assessments and then recite active steps of performing temperature adjustment at enumerated timepoints.  To ensure that active steps are recited that aid in distinguishing applicants’ disclosure from the claimed invention, it might help to have a claim that requires the temperature to be adjusted a certain number of times.  
For at least these reasons, applicants’ arguments are not persuasive.  
Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E KNIGHT/Primary Examiner, Art Unit 1632